Citation Nr: 0622142	
Decision Date: 07/26/06    Archive Date: 08/10/06	

DOCKET NO.  02-10 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disorder 
characterized by diarrhea.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

This case was previously before the Board in July 2004, at 
which time the issues listed on the cover page were remanded 
for additional development.  These issues are now, once more, 
before the Board for appellate review.


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, not is it in any way 
causally related to a service-connected disability or 
disabilities, including medication for service-connected 
hypertension.

2.  A disorder characterized by diarrhea is not shown to have 
been present in service, or for many years thereafter, nor is 
it in any way causally related to a service-connected 
disability or disabilities, including medication for 
hypertension.

3.  The veteran's service-connected hypertension is presently 
characterized by diastolic pressures ranging from 60 to 105 
and systolic pressures ranging from 130 to 190, with a 
continuous need for medication, but no evidence of diastolic 
pressures predominantly 110 or more, or systolic pressures 
predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Diabetes mellitus is not proximately due to, the result 
of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005). 

3.  A disability characterized by diarrhea was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A disorder characterized by diarrhea is not proximately 
due to, the result of, or aggravated by a service-connected 
disability or disabilities. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).  

5.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005). 

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

In this case, in correspondence of February 2001 and 
July 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection and an increased rating, as 
well as what information and evidence should be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of, or submit any 
further evidence in his possession pertaining to his claims.  
Following the last VCAA notice, the claim was readjudicated 
in a January 2006 Supplemental Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports, and 
various medical treatises.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In fact, he demonstrated his actual 
knowledge of the evidence needed for his service connection 
claims by submitting nexus opinions.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD. Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records and examination 
reports; and private medical records and treatises.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant, or obtained on his 
behalf, be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
folder shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The veteran in this case seeks service connection for 
diabetes mellitus, as well as for a chronic disorder 
characterized by diarrhea.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Finally, service connection may be granted for disability 
which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may also be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of diabetes mellitus or diarrhea.  At the time of a 
service separation examination in October 1955, the veteran's 
abdomen and viscera, as well as his anus, rectum, and 
endocrine system were entirely within normal limits, and no 
pertinent diagnoses were noted.  In point of fact, the 
earliest clinical indication of the presence of either 
diabetes mellitus or chronic diarrhea appears to have 
occurred no earlier than 1989, approximately 34 years 
following the veteran's discharge from service.  

The veteran has argued that his diabetes mellitus and 
diarrhea are the result of medication prescribed for 
service-connected hypertension.  In that regard, the Board 
notes that, in a statement of May 2000, one of the veteran's 
private physicians indicated that the veteran was currently 
taking hydrochlorothiazide (for hypertension) which "could" 
make control of his blood sugar more difficult.  In a 
statement of June 2000, a private pharmacist wrote that 
hydrochlorothiazide, which the veteran was currently taking, 
could cause sugar level fluctuations, and, in some 
individuals, possibly result in the development of diabetes.  
While in a statement of November 2002, another of the 
veteran's private physicians wrote that it was "as likely as 
not" that the veteran's medications might be contributing to 
his chronic diarrhea, it was unlikely that those medications 
had contributed to the veteran's Type II diabetes mellitus.  
Hydrochlorothiazide, which could cause an elevation of blood 
sugar, though not causative, might possibly exacerbate the 
veteran's condition.  

In an attempt to clarify the nature and etiology of his 
claimed conditions, the veteran was afforded additional VA 
medical examinations in August 2004 and October 2005.  At the 
time of the August 2004 examination, it was noted that the 
veteran's claims folder was available, and had been reviewed.  
When questioned regarding his diarrhea, the veteran stated 
that he had experienced recurrent bouts of diarrhea since 
1991.  Reportedly, the veteran's diarrhea usually lasted for 
two days on average, with an attack occurring every 1 to 3 
weeks.  Current medications included Verapamil, Coreg, 
Captopril, Demadex, Hydralazine, and Altace for the veteran's 
blood pressure.  In addition, the veteran was taking 
Ipratropium, Ambien, Insulin, Metformin, potassium, Lipitor, 
Meclizine, and Bextra.  The pertinent diagnoses noted at the 
time of examination were insulin-dependent diabetes mellitus, 
controlled with medication; and history of hypertension since 
1955, also controlled with medication.

Regarding the alleged relationship between the veteran's 
medications for hypertension and his current diabetes 
mellitus and diarrhea, the examiner stated that he had 
reviewed various references, and that the most common side-
effect of Altace, an ACE inhibitor, was a cough.  
Significantly, there was no evidence of diarrhea as a 
side-effect of Altace.  Regarding the veteran's other 
medications, it was noted that he was "definitely on 
polypharmacy medication," all of which could contribute in 
some way to his diarrhea.  While it was true that Hydralazine 
could possibly cause diarrhea, in the opinion of the 
examiner, the veteran's alleged diarrhea was less likely 
(than not) to be related to Hydralazine.  According to the 
examiner, the veteran's diarrhea was not significantly 
symptomatic, which is to say, he had experienced no 
significant weight loss or electrolyte imbalance.

On subsequent VA examination in October 2005, it was noted 
that, as of 1989, the veteran had taken hydrochlorothiazide 
for at least 35 years for control of hypertension.  While 
mild adverse side-effects such as diarrhea were known to 
occur in approximately 1 to 10 percent of patients following 
initiation of hydrochlorothiazide treatment, after 35 years 
of taking hydrochlorothiazide, it was "simply not possible" 
that the veteran's diarrhea would be secondary to treatment 
with that medication.  While hydrochlorothiazide was known to 
occasionally minimally elevate serum glucose, it did not 
cause diabetes mellitus.  To the contrary, 
hydrochlorothiazide, a thiazide diuretic, had long been 
advocated as first-line therapy for hypertension in both 
diabetics and non-diabetics.  In the opinion of the examiner, 
the veteran had been treated appropriately for his 
hypertension, as well as for his diabetes mellitus.  In fact, 
the veteran no longer took hydrochlorothiazide, but, instead, 
took Demadex, a loop diuretic which worked differently from 
hydrochlorothiazide.  According to the examiner, there had 
been no substantive change in the progress or severity of 
either the veteran's diabetes or his hypertensive heart 
disease related to the withdrawal of hydrochlorothiazide and 
the initiation of Demadex.  Nor was there any evidence that 
hydrochlorothiazide caused or aggravated the veteran's 
diabetes mellitus.  

Regarding the veteran's complaints of diarrhea, the examiner 
was of the opinion that the veteran's symptomatology more 
closely resembled that of irritable bowel syndrome.  As 
previously noted, the veteran's diarrhea would have occurred 
many years earlier were it to have been in any way related to 
hydrochlorothiazide.  Moreover, the veteran had been 
diagnosed with depression, which highly correlated with a 
diagnosis of irritable bowel syndrome.  According to the 
examiner, there was "absolutely no relationship" between the 
veteran's treatment of hypertension with hydrochlorothiazide 
and his "self-reported" diarrhea.  Moreover, a review of 
medical records shows that the veteran had never experienced 
any substantial weight loss or electrolyte imbalance.  Since 
the discontinuation of hydrochlorothiazide, there had been no 
substantive change in the veteran's diabetes mellitus.  Nor 
was there any evidence to substantiate that the veteran's 
treatment with hydrochlorothiazide or Altace for hypertension 
had in any way caused or aggravated his diabetes mellitus.

Based on a review of the entire evidence of record and a 
physical examination of the veteran, the examiner concluded 
that the veteran's diabetes mellitus was not proximately the 
result of medication taken for service-connected 
hypertension, to include hydrochlorothiazide and Altace.  The 
examiner further concluded that the veteran's diabetes 
mellitus had not been either caused or aggravated by 
medication for his service-connected hypertension.  Moreover, 
the veteran's complaints of chronic intermittent diarrhea 
were unrelated to his service-connected hypertension, or any 
treatment therefore.  The Board assigns the greatest weight 
to this opinion as it is based upon review of the claims 
file.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the medical evidence is 
more probative than an opinion that is based on the veteran's 
reported history).

Based on the aforementioned, the weight of the evidence is 
clearly to the effect that the veteran's diabetes mellitus 
and diarrhea did not, in fact, have their origin during his 
period of active military service.  Nor does the 
preponderance of establish that the veteran's diabetes 
mellitus and/or claimed diarrhea (or irritable bowel 
syndrome) are in any way proximately due to, the result of, 
or aggravated by medication for his service-connected 
hypertension.  Under the circumstances, the veteran's claims 
for service connection must be denied.

Turning to the issue of an increased evaluation for 
service-connected hypertension, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the reported 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In the present case, a review of the record discloses that, 
over the course of many years, the veteran's diastolic blood 
pressure has ranged between 60 and 105, while his systolic 
pressure has ranged between 130 and 190.  Similarly noted is 
that the veteran has for many years been receiving medication 
for control of his service-connected hypertension.  As of the 
time of a VA examination in May 2000, the veteran's blood 
pressure was 160/80 in his right arm, and 150/85 in his left 
arm.  Noted at the time of examination was that the veteran 
had a history of hypertension since 1955, and that he was 
currently on medication for control of his blood pressure.  

On subsequent VA examination in August 2004, the veteran's 
blood pressure was 150/85.  Once again, the veteran was 
described as having a history of hypertension controlled with 
medication.  As of the time of a recent VA examination in 
October 2005, the veteran's blood pressure was 152/70 on the 
first measurement, 150/70 on the second measurement, and 
152/70 on the third measurement.  Currently, the veteran was 
no longer taking hydrochlorothiazide for treatment of his 
hypertension.  Rather, as of the time of the aforementioned 
examination, the veteran was receiving Demadex for treatment 
of that disability.  

The 10 percent currently in effect for service-connected 
hypertension contemplates the presence of diastolic pressure 
of predominantly 100 or more, or systolic pressure of 
predominantly 160 or more, and constitutes the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  In order to warrant an increased, 
which is to say, 20 percent evaluation, there would need to 
be demonstrated diastolic pressures of predominantly 110 or 
more, or systolic pressures of predominantly 200 or more, 
measurements which are clearly not present in the veteran's 
case.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  Under 
the circumstances, and absent the requisite diastolic and/or 
systolic pressures, the veteran's claim for increase must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a disorder characterized by diarrhea 
is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


